Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing PRINCIPAL FUNDS, INC. INSTITUTIONAL CLASS SHARES The date of this Prospectus is, 2009. As with all mutual funds, neither the Securities and Exchange Commission ("SEC") nor any State Securities Commission has approved or disapproved of these securities or determined whether this prospectus is accurate or complete. It is a criminal offense to represent otherwise. TABLE OF CONTENTS Risk/Return Summary 5 LargeCap US Equity Funds Disciplined LargeCap Blend Fund 9 Equity Income Fund 11 LargeCap Blend Fund I 24 LargeCap Blend Fund II 21 LargeCap Growth Fund 13 LargeCap Growth Fund I 26 LargeCap Growth Fund II 29 LargeCap S&P 500 Index Fund 15 LargeCap Value Fund 18 LargeCap Value Fund I 34 LargeCap Value Fund II 37 LargeCap Value Fund III 32 Small/MidCap US Equity Funds MidCap Blend Fund 40 MidCap Growth Fund 43 MidCap Growth Fund II 59 MidCap Growth Fund III 53 MidCap S&P 400 Index Fund 50 MidCap Stock Fund 45 MidCap Value Fund I 65 MidCap Value Fund II 62 MidCap Value Fund III 47 SmallCap Blend Fund 89 SmallCap Growth Fund 92 SmallCap Growth Fund I 71 SmallCap Growth Fund II 74 SmallCap Growth Fund III 77 SmallCap S&P 600 Index Fund 95 SmallCap Value Fund 98 SmallCap Value Fund I 83 2 SmallCap Value Fund II 86 SmallCap Value Fund III 80 West Coast Equity Fund International Equity Funds Diversified International Fund Global Diversified Income Fund Global Real Estate Securities Fund International Emerging Markets Fund International Fund I International Growth Fund International Value Fund I Real Estate Funds Real Estate Securities Fund Balanced/Asset Allocation Funds Principal LifeTime Funds Principal LifeTime 2010 Fund Principal LifeTime 2015 Fund Principal LifeTime 2020 Fund Principal LifeTime 2025 Fund Principal LifeTime 2030 Fund Principal LifeTime 2035 Fund Principal LifeTime 2040 Fund Principal LifeTime 2045 Fund Principal LifeTime 2050 Fund Principal LifeTime 2055 Fund Principal LifeTime Strategic Income Fund Strategic Asset Management Portfolios Flexible Income Portfolio Conservative Balanced Portfolio Balanced Portfolio Conservative Growth Portfolio Strategic Growth Portfolio Short-Term Fixed Income Funds 3 Money Market Fund 143 Short-Term Bond Fund 145 Short-Term Income Fund 148 Ultra Short Bond Fund 150 Fixed Income Funds Bond & Mortgage Securities Fund 153 Core Plus Bond Fund I 155 Government & High Quality Bond Fund (THIS FUND WILL BE REMOVED BEFORE B FILING DUE TO MERGER) High Quality Intermediate-Term Bond Fund 157 High Yield Fund 163 High Yield Fund I 160 Income Fund 165 Inflation Protection Fund 167 Mortgage Securities Fund 170 Preferred Securities Fund 172 The Costs of Investing 174 Intermediary Compensation Certain Investment Strategies and Related Risks 175 Management of the Funds 181 Pricing of Fund Shares 208 Purchase of Fund Shares 209 Redemption of Fund Shares 209 Exchange of Fund Shares 210 Dividends and Distributions 210 Tax Considerations Frequent Purchases and Redemptions 211 Fund Account Information 212 Portfolio Holdings Information 212 Financial Highlights 214 Appendix A - Summary of Principal Risks 249 Appendix B - Definitions of the Indices Referenced in this Prospectus 255 Appendix C - Description of Bond Ratings 262 4 Additional Information 248 5 RISK/RETURN SUMMARY Principal Funds, Inc. (the Fund or PFI) offers many investment portfolios (together, the Funds) through this prospectus. The Funds Co-Distributors are Principal Funds Distributor, Inc. and Princor Financial Services Corp. (together referred to as the Distributor).* Principal Management Corporation (Principal)*, the Manager of each of the Funds, seeks to provide a broad range of investment approaches through the Principal Investors Funds. The Sub-Advisors and the Funds each sub-advise are: Sub -Advisor Fund(s) AllianceBernstein L.P. LargeCap Value II SmallCap Growth I American Century Investment Management, Inc. LargeCap Growth II LargeCap Value II AXA Rosenberg Investment Management LLC International Value I Barrow, Hanley, Mewhinney & Strauss, Inc. MidCap Value III Black Rock Financial Management, Inc. Inflation Protection Causeway Capital Management LLC International Value Fund I Columbus Circle Investors* LargeCap Growth MidCap Growth SmallCap Growth III Dimensional Fund Advisors SmallCap Value II Edge Asset Management, Inc.* Equity Income High Yield Income MidCap Stock Mortgage Securities Short-Term Income Strategic Asset Management Portfolios West Coast Equity Emerald Advisers, Inc. SmallCap Growth II Essex Investment Management Company, LLC SmallCap Growth II Goldman Sachs Asset Management, L.P. LargeCap Blend I MidCap Value I J.P. Morgan Investment Management, Inc. High Yield I SmallCap Value I Jacobs Levy Equity Management, Inc. MidCap Growth II MidCap Value II Lehman Brothers Asset Management, LLC High Yield I Los Angeles Capital Management and Equity Research, Inc. MidCap Value I SmallCap Value III MacKay Shields LLC MidCap Growth Fund II. Mellon Capital Management Corporation MidCap Growth III SmallCap Value I Pacific Investment Management Company LLC Core Plus Bond I 6 RISK/RETURN SUMMARY Principal Global Investors, LLC* Bond & Mortgage Securities Disciplined LargeCap Blend Diversified International Global Diversified Income High Quality Intermediate-Term Bond International Emerging Markets International Growth LargeCap S&P 500 Index LargeCap Value MidCap Blend MidCap S&P 400 Index MidCap Value III Money Market Principal LifeTime Funds Short-Term Bond SmallCap Blend SmallCap Growth SmallCap S&P 600 Index SmallCap Value Ultra Short Bond Principal Real Estate Investors, LLC* Global Diversified Income Global Real Estate Securities Real Estate Securities Pyramis Global Advisors, LLC International I Spectrum Asset Management, Inc.* Global Diversified Income Preferred Securities T. Rowe Price Associates, Inc. LargeCap Blend II LargeCap Growth I Turner Investment Partners, Inc. MidCap Growth III UBS Global Asset Management (Americas) Inc. LargeCap Value I SmallCap Growth II Vaughan Nelson Investment Management, LP SmallCap Value II Westwood Management Corporation LargeCap Value III * Principal Management Corporation, Columbus Circle Investors, Edge Asset Management, Inc., Princor Financial Services Corp., Principal Funds Distributor, Inc., Principal Global Investors, LLC, Principal Real Estate Investors, LLC, and Spectrum Asset Management, Inc. are affiliates of Principal Life Insurance Company and with it are subsidiaries of Principal Financial Group, Inc. and members of the Principal Financial Group ® . RISK/RETURN SUMMARY 7 Institutional Class Shares Only eligible purchasers may buy Institutional Class shares of the Funds. At the present time, eligible purchasers include but are not limited to: separate accounts of Principal Life Insurance Company (Principal Life); Principal Life or any of its subsidiaries or affiliates; any fund distributed by PFD and/or Princor if the fund seeks to achieve its investment objective by investing primarily in shares of mutual funds; clients of Principal Global Investors, LLC.; sponsors, recordkeepers, or administrators of wrap account or mutual fund asset allocation programs or participants in those programs; certain pension plans; certain retirement account investment vehicles administered by foreign or domestic pension plans; an investor who buys shares through an omnibus account with certain intermediaries, such as a broker-dealer, bank, or other financial institution, pursuant to a written agreement; and certain institutional clients that have been approved by Principal Life for purposes of providing plan record keeping. Principal reserves the right to broaden or limit the designation of eligible purchasers. Not all of the Funds are offered in every state. Please check with your financial advisor or our home office for state availability. Main Strategies and Risks Each Funds investment objective is described in the summary description of each Fund. The Board of Directors may change a Funds objective or the investment strategies without a shareholder vote if it determines such a change is in the best interests of the Fund. If there is a material change to the Funds investment objective or investment strategies, you should consider whether the Fund remains an appropriate investment for you. There is no guarantee that a Fund will meet its objective. The summary of each Fund also describes each Funds primary investment strategies (including the type or types of securities in which the Fund invests), any policy of the Fund to concentrate in securities of issuers in a particular industry or group of industries and the main risks associated with an investment in the Fund. A fuller discussion of risks appears later in the Prospectus under the caption Certain Investment Strategies and Related Risks. Each Fund may invest up to 100% of its assets in cash and cash equivalents for temporary defensive purposes in response to adverse market, economic, or political conditions as more fully described under the caption Certain Investment Strategies and Related Risks  Temporary Defensive Measures. Each Fund is designed to be a portion of an investors portfolio. None of the Funds are intended to be a complete investment program. Investors should consider the risks of each Fund before making an investment and be prepared to maintain the investment during periods of adverse market conditions. The value of your investment in a Fund changes with the value of the investments held by that Fund. Many factors affect that value, and it is possible that you may lose money by investing in the Funds. There can be no assurance that any Fund will achieve its investment objective. An investment in a Fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the Money Market Fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the Money Market Fund. Factors that may adversely affect a particular Fund as a whole are called principal risks. The principal risks of investing in the Funds are stated as to each Fund in the Funds description. In addition to the risks identified in each Funds description, each of the Funds is also subject to credit and counterparty risk, liquidity risk, and market risk. Each Fund is also subject to underlying fund risk to the extent that a Principal LifeTime Fund or SAM Portfolio invests in the Fund. These risks, and each of the other principal risks, are more fully explained in Appendix A to this prospectus. 8 RISK/RETURN SUMMARY Investment Results A bar chart and a table are included with the description of each Fund that has annual returns for a full calendar year. They show the Funds annual returns and its long-term performance. The chart shows how the Funds performance has varied from year-to-year. The table compares the Funds performance over time to that of: a broad-based securities market index (An index measures the market price of a specific group of securities in a particular market or securities in a market sector. You cannot invest directly in an index. An index does not have an investment advisor and does not pay any commissions or expenses. If an index had expenses, its performance would be lower.) and an average of the performance of a group of mutual funds with a similar investment objective and management style (the averages used are prepared by independent statistical services). Performance for periods prior to the date on which a Funds Institutional class shares began operations (as indicated in the tables on the following pages) is based on the performance of the oldest share class of the Fund or a predecessor fund (as noted in the performance chart and table.) Performance which is based on the oldest share class of the Fund has been adjusted to reflect the expenses of the Funds Institutional class shares. The adjustments result in performance that is no higher than the historical performance of the Funds oldest share class. Call Principal Funds at 1-800-222-5852 to get the current 7-day yield for the Money Market Fund. Fees and Expenses The annual operating expenses for each Fund are deducted from that Funds assets (stated as a percentage of Fund assets). Each Funds operating expenses are shown following each Funds description. A discussion of the fees is found in the section of the Prospectus titled The Costs of Investing. The examples following the expense tables for each Fund are intended to help investors compare the cost of investing in a particular Fund with the cost of investing in other mutual funds. NOTE: No salesperson, dealer or other person is authorized to give information or make representations about a Fund other than those contained in this Prospectus. Information or representations not contained in this prospectus may not be relied upon as having been provided or made by Principal Funds, a Fund, the Manager, any Sub-Advisor, or the Distributor. RISK/RETURN SUMMARY 9 D ISCIPLINED L ARGE C AP B LEND F UND Sub-Advisor(s): Principal Global Investors, LLC (PGI) Objective: The Fund seeks long-term growth of capital. Investor Profile: The Fund may be an appropriate investment for investors seeking long-term growth of capital and willing to accept the risks of investing in common stocks, but who prefer investing in larger, established companies. Main Strategies and Risks The Fund invests primarily in common stocks of large capitalization companies. Under normal market conditions, the Fund invests at least 80% of its assets in common stocks of companies with large market capitalizations (those with market capitalizations similar to companies in the Standard & Poors (S&P) 500 Index (as of December 31, 2008 this range was between approximately $ billion and $billion)) at the time of purchase. Market capitalization is defined as total current market value of a companys outstanding common stock. The Fund will invest in some mid cap stocks. In selecting securities for investment, the Sub-Advisor, PGI, looks at stocks with value and/or growth characteristics and constructs an investment portfolio that has a blend of stocks with these characteristics. In managing the assets of the Fund, PGI does not have a policy of preferring one of these categories to the other. The value orientation emphasizes buying stocks at less than their expected investment value and avoiding stocks whose price has been artificially built up. The growth orientation emphasizes buying stocks of companies whose potential for growth of capital and earnings is expected to be above average. PGI believes that changes in market expectations drive stock prices. Early identification of improving business fundamentals, early identification of positive change in expectations regarding future profitability of companies and paying prices that are below fair value for these stocks will result in investment management success. PGIs investment process seeks to systematically identify stocks with desirable characteristics and combine these stocks in a risk-managed portfolio to maximize return potential by controlling risk. Among the principal risks (defined in Appendix A) of investing in the Fund are:  Active Trading Risk  Equity Securities Risk  Growth Stock Risk  Management Risk  Market Segment (Large Cap) Risk  Mid Cap Stock Risk  Securities Lending Risk  Underlying Fund Risk  Value Stock Risk PGI has been the Funds Sub-Advisor since December 30, 2002. 10 RISK/RETURN SUMMARY The Funds past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. Average Annual Total Returns (%) For the period ended December 31, 2008 1 Year 5 Years Life of Fund* Institutional Class (before taxes) (after taxes on distributions) (after taxes on distributions and sale of shares) S&P 500 Index Morningstar Large Blend Category Average (1) Lifetime results are measured from the date the Institutional Class shares were first sold (December 30, 2002). (2) After-tax returns are calculated using the historical highest individual federal marginal income-tax rates and do not reflect the impact of state and local taxes.
